          Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 1 of 33
	  


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                    GALVESTON DIVISION

ABS-CBN CORPORATION, et al.,                              §
                                                          §
            Plaintiffs,                                   §
                                                          §
V.                                                        §     CASE NO. 3:19-cv-00397
                                                          §
ANTHONY BROWN,                                            §
                                                          §
            Defendant.                                    §

       PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION TO VACATE OR SET
       ASIDE DEFAULT JUDGMENT AND MEMORANDUM OF LAW IN SUPPORT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

            Plaintiffs ABS-CBN Corporation, ABS-CBN Film Productions, Inc. d/b/a Star

Cinema, and ABS-CBN International (collectively, “ABS-CBN” or “Plaintiffs”) file this

Response to Defendant’s Motion to Vacate or Set Aside Default Judgment and

Memorandum of Law in Support.

                                          TABLE OF CONTENTS

I.       NATURE AND STAGE OF PROCEEDING ……………………………………….1

II.       ISSUES TO BE RULED UPON……………………………………………………..4

III. STANDARD OF REVIEW...………………………………………………………...5

IV. RELEVANT BACKGROUND FACTS .…………………………………………....5

        1. The Wimberly Lane Location is the Defendant’s Usual Place of Business,
           Usual Place of Abode, and/or a Place Where He Can Probably Be Found...............5

        2. Unsuccessful Attempts to Serve Defendant at the Wimberly Lane Location...........9

        3. Defendant was Duly Served with Process...............................................................10
                                                          i
	  
         Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 2 of 33
	  


       4. Defendant’s Factual Allegations..............................................................................10

V. ARGUMENT.........…………………………………………………………………..11

       A. Defendant was Properly Served with Process..........................................................11

       B. Defendant has Failed to Establish Good Cause.......................................................19

                     (1) Defendant Fails to Present a Meritorious Defense...............................21

                     (2) Defendant’s Default was Willful..........................................................23

                     (3) Setting Aside the Default Judgment
                         would Prejudice the Plaintiffs...............................................................27

                     (4) Defendant Did Not Act Expeditiously to Correct the Default..............28

                     (5) Conclusion............................................................................................29

       C. Any Setting Aside of the Default Judgment Should be Conditioned upon
          Payment of ABS-CBN’s Reasonable Attorney’s Fees and Costs...........................29

VI. PRAYER FOR RELIEF.............................................................................................30




                                                                ii
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 3 of 33
	  


                        I. Nature and Stage of this Proceeding

        On December 5, 2019, ABS-CBN filed this action against the defendant, Anthony

Brown [a/k/a Tony Brown and Ann Ong, and d/b/a 1700 Cuts Technology and Life for

Greatness] (“Defendant”), for the unauthorized use or publication of communications

services in violation of Section 705 of the Federal Communications Act of 1934, as

amended, (“Communications Act”) (47 U.S.C. § 605), and for trademark counterfeiting

and infringement in violation of the Lanham Act (15 U.S.C. § 1114). See Plaintiffs’

Original Complaint [Dkt. 1]. In short, the Defendant is using counterfeits of ABS-CBN’s

registered trademarks in connection with his illegal promotion and sale of “Smart” TV

boxes and other devices that have been designed or modified to circumvent ABS-CBN’s

encryption technology to enable his customers to unlawfully intercept and access ABS-

CBN’s copyrighted programming without compensating ABS-CBN (these illegal devices

and the unauthorized use or publication of ABS-CBN’s programming are hereinafter

referred to as “Pirate Boxes” and “Pirate Services,” respectively).

        On December 6, 2019, the Clerk of this Court issued a Summons directed to the

Defendant [Dkt.4], and between December 9, 2019 and December 13, 2019, ABS-CBN’s

process server tried unsuccessfully on four (4) occasions to serve the Defendant with

process at 16301 Wimberly Lane, Rosharon, Texas 77583 (“Wimberly Lane Location” or

“Location”).    Significantly, as set forth in detail in Section IV(1)-(2) below, the

Wimberly Lane Location is the address listed in the PayPal invoices for the Defendant’s

company, 1700 Cuts Technology, through which payments were made by ABS-CBN’s

investigator, Kevin Reyes (“Reyes” or “Investigator Reyes”), for his purchases from the

                                             1
	  
                                         Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 4 of 33
	  


Defendant of the Pirate Boxes in question; it is listed as the return address on the

packages that the Defendant sent Reyes containing these purchases; it was listed as the

Defendant’s most recent address in public records; and it is the address where ABS-

CBN’s process server testified that the Defendant lied to him about his true identity in

order to evade service. In fact, it is even listed as the Defendant’s address on the resume

he submits in support of his Motion to Vacate or Set Aside the Default Judgment

(“Motion to Vacate”), and where he acknowledges that his mother and stepfather reside.

                                                           On December 20, 2019, ABS-CBN moved for substitute service pursuant to Rule

4(e)(1) of the Federal Rules of Civil Procedure (“Federal Rules”) and Rule 106(b) of the

Texas Rules of Civil Procedure (“Texas Rules”) [see Dkt. 6]. On January 2, 2020, the

Court granted ABS-CBN’s motion and entered an order (“Substitute Service Order”)

authorizing ABS-CBN to effect service on the Defendant by, among other things,

“leav[ing] a copy of the service package1 with a person over the age of 16 at

[Defendant’s] residence located at 16301 Wimberly Lane, Rosharon, Texas 77583 ....”

See Dkt. 8.

                                                                On January 9, 2020, the Defendant was duly served with process in accordance

with the Substitute Service Order when ABS-CBN’s process server left a copy of the

Service Package at the Wimberly Lane Location with James Mumford – the Defendant’s

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
       Pursuant to the Order, the service package was to contain “(i) the summons; (ii)
original complaint and exhibits; (iii) civil cover sheet; (iv) order for conference and
disclosure of interested parties; (v) plaintiffs’ corporate disclosure statement; (vi) Judge
Andrew Edison’s Court Procedures; and (vii) [the] order granting substitute service
[collectively, the “Service Package”].” See Dkt. 8.
	  
                                                                                                                                                                                                                                                    2
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 5 of 33
	  


adult stepfather, who owns and resides at the Location. See Plaintiffs’ Proof of Service

on Defendant Anthony Brown [Dkt. 9]; Defendant’s Motion to Vacate or Set Aside

Default Judgment (“Motion to Vacate”) [Dkt. 31, p. 5] (confirming that James Mumsford

is the Defendant’s stepfather). Accordingly, the Defendant’s answer was due on or

before January 30, 2020.

        On February 25, 2020, a default was entered against the Defendant for failing to

answer or otherwise appear in this case. See Clerk’s Entry of Default [Dkt. 13].

        On August 12, 2020, ABS-CBN filed its Motion for Entry of a Final Default

Judgment and Permanent Injunction Against Defendant, and Memorandum of Law in

Support (“Motion for Default Judgment”) [Dkt. 19], and Appendix in Support of [the

Motion for Default Judgment] (“App. to MDJ”) [Dkt. 20]. In its Motion, ABS-CBN

requested permanent injunctive relief, and statutory damages under both the

Communications Act (47 U.S.C. § 605(e)(3)(C)(i)(II)) and the Lanham Act (15 U.S.C. §

1117(c)).

        On January 6, 2021, the Court held a hearing on the Plaintiffs’ Motion for Default

Judgment by telephone. The Defendant called in and participated in the hearing.

Thereafter, on January 8, 2021, the Court entered a Permanent Injunction (“Injunction”)

[Dkt. 26] in which the Court, among other things, found that ABS-CBN’s allegations

against the Defendant were deemed admitted by his default, and enjoined the Defendant

from engaging in certain acts or omissions.

        On March 5, 2021, the Court entered a Default Judgment [Dkt. 29] awarding

ABS-CBN, among other things, total statutory damages in the sum of $1,600,000.00,

                                              3
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 6 of 33
	  


consisting of $100,000.00 in damages under the Communications Act and $1,500,000.00

in damages under the Lanham Act.

        On April 2, 2021, the Defendant filed a Motion to Vacate or Set Aside the Default

Judgment [Dkt. 31]. In his Motion to Vacate, the Defendant claims that the Default

Judgment should be vacated or set aside (1) pursuant to Rule 60(b)(4) because ABS-CBN

failed to properly serve him while he was overseas making the Judgment void; or (2) if

service was proper, pursuant to Rule 60(b)(1) because the default was the result of

mistake, inadvertence, surprise, or excusable neglect by Defendant. Id. at p. 3.

        As set forth in detail below, Defendant’s Motion to Vacate fails because (1) the

Defendant was duly served with process in accordance with the Court’s Substitute

Service Order issued pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure and

Rule 106(b) of the Texas Rules of Civil Procedure; and (2) the Defendant has failed to

show that good cause exists to set aside the Default Judgment, since (i) he neither has nor

presents a meritorious defense to ABS-CBN’s claims, (ii) his default was willful, (3)

ABS-CBN will be unfairly and significantly prejudiced if the Default Judgment is set

aside; and (4) the Defendant did not act expeditiously to correct the default.

                               II. Issues to be Ruled Upon

        1.    Did ABS-CBN properly serve the Defendant with process in this case?

        2.    Did the Defendant meet its burden of showing that good cause exists to

vacate or set aside the Default Judgment?




                                             4
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 7 of 33
	  


                                  III. Standard of Review

          Under Rules 55(c) and 60(b), a district court may set aside an entry of default or

default judgment for good cause. Lacy v. Sitel Corp., 227 F.3d 290, 291-92 (5th Cir.

2000). The denial of such relief is reviewed only for abuse of discretion. Id. at 292. Any

factual determinations underlying that decision are reviewed for clear error. Id.

                              IV. Relevant Background Facts

1. The Wimberly Lane Location is the Defendant’s Usual Place of Business,
   Usual Place of Abode, and/or a Place Where He Can Probably Be Found

          As indicated in Section I above, the evidence establishes that the Wimberly Lane

Location is the Defendant’s usual place of his illicit business, his usual place of abode,

and/or a place where he can probably be found.

          First, with respect to the Wimberly Lane Location being the place of the

Defendant’s illicit business, this Location is the address listed in the PayPal invoices for

the Defendant’s company, 1700 Cuts Technology, through which payments were made

by one of ABS-CBN’s Investigators Reyes for his purchases from the Defendant on

October 15, 2019 and October 22, 2019, respectively. See Appendix in Support of

Plaintiffs’ Motion for Substitute Service (“App. to MSS), Ex. B – Reyes Decl. ¶¶ 4-6

[Dkt. 7-2]. The Wimberly Lane Location is also listed on the packages that were sent to

Reyes by the Defendant, as the return address from which the packages were sent. Id. at

¶¶ 5-6.

          Specifically, on October 15, 2019, Reyes began communicating with “Ann Ong”

on Facebook Messenger to purchase a Pirate Box. Id. at ¶ 4. “Ann Ong” later identified


                                              5
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 8 of 33
	  


himself to be “Anthony Brown,” and confirmed that payment should be sent to “Anthony

Brown.” Id. Defendant further told Reyes that his company’s name was 1700 Cuts

Technology, and he provided Reyes with a PayPal invoice for the Pirate Box from 1700

Cuts Technology, which listed its address as “16301 Wimberly Lane, Rosharon, Texas

77583, and its email address as “lifeforgreatness@gmail.com.” Id. (emphasis added).

        Later that day, Reyes paid $150 to 1700 Cuts Technology via PayPal for the Pirate

Box, and on October 17, 2019, Reyes received a package containing the Pirate Box,

which stated that it was from “Anthony Brown, 1700 Cuts Technology, 16301 Wimberly

Lane, Rosharon, Texas 77583.“ Id. at ¶ 5 (emphasis added).

         On October 21, 2019, Reyes received a message from the Facebook profile “Ann

Ong” – who again, had previously identified himself as Anthony Brown – via Facebook

Messenger regarding a second purchase. Id. at ¶ 6. On October 22, 2019, Reyes received

a text message via WhatsApp from Anthony Brown (713-373-2235) concerning this

purchase, and Defendant confirmed that Reyes could make payment once again through

the 1700 Cuts Technology PayPal profile referenced above. Id. Later that day Reyes

paid $125 to 1700 Cuts Technology via PayPal. Id.          On October 28, 2019, Reyes

received a package, which stated that it was from “Tony Brown, 16301 Wimberly Lane,

Rosharon, Texas 77583.” Id. at ¶ 6 (emphasis added).

        Second, with respect to the Wimberly Lane Location being the Defendant’s usual

place of abode or a place where the Defendant can probably be found, this Location is

again is listed as the Defendant’s address on the resume he submitted in support of his

Motion to Vacate (see App. to Motion to Vacate, Brown Decl., Ex. A [Dkt. 32-2], and at

                                            6
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 9 of 33
	  


least at the time this suit was filed, it was listed as the Defendant’s most recent address in

public records. See App. to MSS, Ex. C – Voyles Decl. ¶ 4 [Dkt. 7-3]. The Wimberly

Lane Location is owned by the Defendant’s stepfather, James Mumford, and is where the

Defendant’s mother, Renell B. Mumford, and stepfather reside. See Motion to Vacate

[Dkt. 31, p.5]. This Location is also where ABS-CBN’s process server, Eric Johnson,

testified to have actually found the Defendant during one of his unsuccessful attempts to

serve him with process, but the Defendant lied to him about his true identity. See App.

to MSS, Ex. A – Johnson Decl. ¶¶ 5-6 [Dkt. 7-1].

        Specifically, on December 11, 2019, Johnson visited the Wimberly Lane Location

a second time to try to serve the Defendant. Id. at ¶ 5. As the Location is surrounded by

a fence bearing multiple “no trespass” signs with a locked gate at the entrance to the

driveway leading up to the trailer home on the property, Johnson could not gain entry.

Id. However, while he was walking outside the fence, a man came out of the trailer home

and asked Johnson what he was doing. Id. Johnson gave the man his business card, and

told him that he was looking for the resident, Anthony Brown, since a federal lawsuit had

been filed against Mr. Brown so it was important that Johnson find him, and deliver the

relevant papers to him, so that he could respond accordingly. Id. The man identified

himself as “Kevin Williams,” and told Johnson that this was the “Mumford residence,”

but that he personally knows Anthony Brown and believes that he now lives in the

Humble area. Id.

        Based on his conversation with “Kevin Williams” (and the fact that Johnson was

able to determine from the Brazoria County Appraisal District records that the Wimberly

                                              7
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 10 of 33
	  


Lane Location was owned by James R. Mumford, and from the Texas Vehicle

Registration records that the vehicle he saw at the Location was registered to Renell B.

Mumford and James R. Mumford), Johnson left the Wimberly Lane Location believing

that it was a bad address for the Defendant. Id. at ¶ 6. However, later in the day, Johnson

was sent a photograph of the Defendant from which he positively identified the man he

had spoken with – “Kevin Williams” – to in fact be the Defendant. Id.

         On a third unsuccessful attempt to serve the Defendant at the Wimberly Lane

Location the following day, Johnson spoke to a woman at the gate to the property who

identified herself as “Mrs. Mumford,” and who said that she lives at the Wimberly Lane

Location. Id. at ¶¶ 7-8.    Johnson identified himself and explained why he was there.

Id.at ¶ 7. The woman confirmed that the man Johnson had spoken with the day before

was in fact the Defendant, but she said he wasn’t available. Id. at ¶¶ 7-8. This woman is

apparently the Defendant’s mother. See Motion to Vacate [Dkt. 31, p. 5].

         Johnson gave the woman his business card, and asked if she could call the

Defendant to arrange another meeting. Id. at ¶ 8. The woman claimed that she didn’t

have the Defendant’s telephone number. Id. Johnson responded that it was strange that

she wouldn’t have a telephone number for someone who stays with her. Id. The woman

said that she trusts the Defendant, and claimed that he only comes by from time to time.

Id. Johnson replied by pointing out that the Defendant was alone at the Wimberly Lane

Location the day before, and that he obviously has access to the Location. To this, the

woman had no response. Id. Johnson left his card with the woman, and encouraged her



                                            8
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 11 of 33
	  


to contact the Defendant and ask him to call Johnson. The Defendant, however, never

contacted Johnson. Id.

2. Unsuccessful Attempts to Serve Defendant at the Wimberly Lane Location

         At approximately 6:32 p.m. on December 9, 2019, Johnson visited the Wimberly

Lane Location to try to serve the Defendant personally with process.            Id. at ¶ 4.

However, as indicated above, the Location is surrounded by a fence bearing multiple “no

trespass” signs with a locked gate at the entrance of the driveway leading up to the trailer

home on the property. Id. Consequently, Johnson could not gain access to the trailer

home, and his attempt to serve the Defendant was unsuccessful. Id. However, Johnson

posted a notice of his attempted delivery on the Locked Gate, to which the Defendant, to

Johnson’s knowledge, has never responded. Id.

         At approximately 11:26 a.m. on December 11, 2019, Johnson made a second

attempt to serve the Defendant personally with process at the Wimberly Lane Location.

Id. at ¶ 5. As discussed in Section VI(1) above, Johnson again could not gain access to

the property because of the fence and Locked Gate; however, he claims he was

approached at the fence by, and spoke with, the Defendant, who lied about his true

identity. Id. at ¶¶ 5-8. Consequently, this attempt to serve the Defendant was likewise

unsuccessful. Id.

         At approximately 6:00 p.m. on December 12, 2019, Johnson made a third attempt

to serve the Defendant personally with process at the Wimberly Lane Location. Id. at ¶

7. Again, Johnson could not gain access to the property because of the fence and Locked


                                             9
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 12 of 33
	  


Gate. Id. However, as discussed in Section IV(1) above, he spoke with a woman at the

gate, who identified herself as “Mrs. Mumford,” a resident at the Location, and who

confirmed that the person who Johnson had spoken to the previous day was in fact the

Defendant. Id. However, the woman said that the Defendant was not available, so this

attempt to serve the Defendant was also unsuccessful. Id.

         At approximately 7:35 a.m. on December 13, 2019, Johnson made a fourth attempt

to serve the Defendant personally with process at the Wimberly Lane Location. Id. at 9.

However, once again Johnson could not gain access to the property because of the fence

and Locked Gate. Id. Although there was a vehicle at the Location, Johnson could not

get anyone’s attention to come to the Locked Gate. Consequently, this attempt to serve

the Defendant was unsuccessful as well. Id.

3. Defendant was Duly Served with Process

         On January 9, 2020, the Defendant was duly served with process in accordance

with the Substitute Service Order when ABS-CBN’s process server left a copy of the

Service Package at the Wimberly Lane Location with the Defendant’s stepfather, James

Mumford [see Dkt. 9].

4. Defendant’s Factual Allegations

         The Defendant denies that “he ever spoke to Plaintiffs’ process server at [the

Wimberly Lane Location] on December 11, 2019, or at any other time,” and that the

Location was not his “dwelling, usual abode, or place of residence at any time relevant to

this action.” See Motion to Vacate [Dkt. 31, p.5]. He also claims that (1) he travelled to


                                           10
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 13 of 33
	  


Qatar to begin a work deployment on or about December 15, 2019, and that he was there

“almost exclusively” until November 28, 2020 [id. at p. 4]; (2) prior to his departure for

Qatar, he was staying in San Antonio, and would occasionally return to Pearland [id.]; (3)

the only time he returned to the United States during his deployment was for

approximately three weeks when he travelled to San Antonio to complete training [id. at

4-5]; and (4) he travelled to North Carolina on or about December 28, 2020 to care for his

grandmother.

                                      V. Argument

A. Defendant was Properly Served with Process

         Again, the Defendant was duly served with process in accordance with Rule

4(e)(1) of the Federal Rules of Civil Procedure and Rule 106(b) of the Texas Rules of

Civil Procedure. Federal Rule 4(e)(1) provides for service on an individual within a

judicial district of the United States by “following state law for serving a summons in an

action brought in courts of general jurisdiction in the state where the district court is

located or where service is made.” See Fed. R. Civ. P. 4(e). Texas Rule 106 governs

service in Texas. Texas Rule 106(a)(1) states that service can be effected by “delivering

to the defendant, in person, a true copy of the citation with the date of delivery endorsed

thereon with a copy of the petition attached thereto.” See Tex. R. Civ. P. §106(a)(1).

         When attempts to serve a defendant under Texas Rule 106(a)(1) have been

unsuccessful, Texas Rule 106(b) provides in pertinent part that:

         Upon motion supported by affidavit stating the location of the defendant’s
         usual place of business or usual place of abode or other place where the
         defendant can probably be found and stating specifically the facts showing

                                            11
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 14 of 33
	  


         that service has been attempted . . . at the location named in such affidavit
         but has not been successful, the court may authorize service
	  
         (1) by leaving a true copy of the citation, with a copy of the petition
         attached, with anyone over sixteen years of age at the location specified in
         such affidavit, or
         	  
         (2) in any other manner that the affidavit or other evidence before the court
         shows will be reasonably effective to give the defendant notice of the suit.

Tex. R. Civ. P 106(b) (emphasis added).

         As set forth in Section IV(1)-(2) above, ABS-CBN attempted unsuccessfully on

four (4) occasions to serve the Defendant in person at the Wimberly Lane Location in

accordance with Texas Rule 106(a)(1) and Federal Rule 4(e)(2). Again, the Wimberly

Lane Location is (1) the address listed in the PayPal invoices for the Defendant’s

company, 1700 Cuts Technology, through which payments were made by ABS-CBN’s

Investigator Reyes for his purchases from the Defendant of the Pirate Boxes in question;

(2) the return address listed on the packages that the Defendant sent Reyes containing

these purchases; (3) listed as the Defendant’s address on the resume he submitted in

support of his Motion to Vacate, and that was listed as the Defendant’s most recent

address in public records; (4) owned by the Defendant’s stepfather, and is where the

Defendant’s mother and stepfather reside; (5) where ABS-CBN’s process server, Eric

Johnson, claims that on December 11, 2019, he was approached by the Defendant, who

lied about his true identity, and that he told the Defendant he was there to deliver legal

papers to “Anthony Brown” who was being sued in federal court; and (6) where the

Defendant’s mother confirmed to Johnson the following day that it was in fact the


                                              12
	  
                                   Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 15 of 33
	  


Defendant with whom he’d spoken. These facts firmly establish that the Wimberly Lane

Location was the Defendant’s usual place of business, usual place of abode, and the place

where he could probably be found.

                                                           As set forth in Section I above, ABS-CBN moved for substitute service pursuant

to Federal Rule 4(e)(1) and Texas Rule 106(b) on December 20, 2019 [see Dkt. 6]; the

Court entered its Substitute Service Order on January 2, 2020, authorizing ABS-CBN to

effect service on the Defendant by, among other things, “leav[ing] a copy of the Service

Package with a person over the age of 16 at [Defendant’s] residence located at 16301

Wimberly Lane, Rosharon, Texas 77583 ....” [Dkt. 8]; and service was duly effected in

accordance with the Court’s Substitute Service Order on January 9, 2020, when

Plaintiffs’ process server left a copy of the Service Package at the Wimberly Lane

Location with the Defendant’s stepfather, James Mumford [Dkt. 9].

                                                           The Defendant now claims that he wasn’t properly served because unbeknownst1

to ABS-CBN, he purportedly left the United States on December 15, 2019 for a

temporary work assignment in Qatar, and he was purportedly in Qatar on January 9,

2020, when the Service Package was delivered to the Defendant’s stepfather at the

Wimberly Lane Location. As such, without any supporting authority,2 the Defendant

claims that he should have been served pursuant Federal Rule 4(f), which provides how
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1	  
      See Appendix to Plaintiff’s Response to Motion to Vacate (“App. to this
         	  
Response”), Ex. A – Abbott Decl. ¶ 3 [Dkt. 35-1].
	  
2
       Although the Defendant cites Nabulsi v. Nahyan, 2009 WL 1658017 (S.D. Tex.
2009), Nabulsi only addresses whether a citizen of the United Arab Emirates (U.A.E.)
living in Abu Dhabi had been properly served under Rule 4(f). It neither mentions nor
addresses whether service was in any way attempted or available under Rule 4(e).
                                                                                                                                                                                                                                                    13
	  
                                   Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 16 of 33
	  


service may be effected in a place outside of the United States. See Motion to Vacate

[Dkt. 31, pp. 8-11].3 Since he wasn’t served under Rule 4(f), the Defendant claims the

Default Judgment is void and should be set aside under Rule 60(b)(4). Id.

                                                           The Defendant’s claims are without merit. Just because the Defendant may have

temporarily left the United States after this action was filed and after ABS-CBN had

attempted unsuccessfully on four (4) occasions to serve him pursuant to Texas Rule

106(a)(1) doesn’t mean that he had to be served in Qatar during this period pursuant to

Federal Rule 4(f).

                                                           Whether Rule 4(e) or Rule 4(f) applies in situations like this is perhaps best

summed up in Schumaker v. Airbnb, Inc., 2016 WL 7826667 (N.D. Cal. Nov. 9, 2016).

In that case, the defendant asserted that he was vacationing in France at the time of the

attempted service, and from there took up residence in Canada. Id. at *3. He claimed

that the plaintiff’s service by delivering copies of the complaint and summons to the

defendant’s “usual place of business” in Irvine, California pursuant to Rule 4(e)(1) and

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  

3
       The Defendant also claims that the Wimberly Lane Location was not his
“dwelling, usual abode, or place of residence at any time relevant to this action.” See
Motion to Vacate [Dkt. 31, p.5] (notably, he doesn’t provide any addresses of what he
considered to be his dwelling, abode or residence before departing for Qatar). While not
dispositive in any way as to whether service was proper in this case, the Defendant’s
claim is contrary to both the facts and the law. See, e.g., Thanco Products & Imports,
Inc. v. Kontos, 2009 WL 540963, at *5 (S.D. Tex. 2009) (where defendant residing in
Greece had identified his mother’s residence on his voter registration application,
“periodically visit[s his] parents in the United States,” and didn’t dispute receiving actual
notice of the summons and complaint left with his mother, the court held that his
mother’s residence qualified as his “dwelling or usual place of abode” in the United
States).

                                                                                                                                                                                                                                                    14
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 17 of 33
	  


California Code of Civil Procedure Section 415.20(b) was ineffective because service

under Rule 4(e) is not permitted when the person to be served is located outside the

United States. Id. Instead, he argued that the plaintiff was “required to serve him in

France or Canada pursuant to Rule 4(f), governing service in foreign countries.” Id.

         In rejecting the defendant’s Rule 4(f) argument, and finding that service under

Rule 4(e) was effective, the Court stated:

         [Defendant] cites no law for this proposition, and his interpretation is
         incorrect. Rule 4(e) provides: “Unless federal law provides otherwise, an
         individual ... may be served in a judicial district of the United States by”
         following state law or a number of other means. Fed. R. Civ. P. 4(e).
         According to the plain language of Rule 4(e), its availability depends on the
         location in which service is carried out, not on the location of the individual
         served. Furthermore, the Ninth Circuit has rejected the argument that an
         individual’s location outside the United States mandates service under Rule
         4(f) rather than Rule 4(e). See United States v. Wen-Bing Soong, 2016 WL
         2909699, at *1-2 (9th Cir.) (upholding substitute service of summons under
         Rule 4(e)(1) and Cal. Code Civ. Proc. § 415.20(b) on defendants who had
         not been physically present in the United States for seven years and argued
         they had to be served under Rule 4(f).

         Rule 4(e) provided proper avenues for serving [the defendant] regardless of
         whether he was present in the United States at the time of attempted
         service.

Id. (emphasis added); see also Harvest Natural Resources, Inc. v. Ramariz Correno, 2020

WL 3063940 (S.D. Tex. 2020) (upholding service under Rule 4(e)(2)(B) on defendant

who had left the United States “with no intent to return” three months before the suit was

filed and service was attempted, and who argued that he had to be served under Rule

4(f)); Thanco Products, 2009 WL 540963 (S.D. Tex. 2009) (upholding service under

Rule 4(e)(2)(B) by leaving copies of the complaint and summons with defendant’s

mother at his “dwelling or usual place of abode,” despite defendant’s argument that he

                                               15
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 18 of 33
	  


was a full-time resident of Greece and the dwelling in question was his mother’s, not his);

Piper, Inc. v. Pavlyukovskyy, 2020 LEXIS 219515 (N.D. Cal. Nov. 23, 2020) (upholding

service under Rule 4(e) on defendant who was in New Zealand “with no intention to

return to the United States in the foreseeable future” at the time suit was filed and service

was attempted, and who argued that he had to be served under Rule 4(f)).

         In Harvest Natural, Judge Rosenthal similarly rejected a defendant’s Rule 4(f)

argument. In that case, the plaintiff filed suit against the defendant for alleged RICO

violations on February 16, 2018. Harvest Natural, 2020 WL 3063940, at *7. The same

day, the plaintiff served the defendant pursuant to Rule 4(e)(2)(B) by leaving copies of

the complaint and summons with a house employee at the defendant’s “last and only

known residence” in New York City, where the defendant had lived while he was the

Venezuela ambassador to the United States. Id. The defendant didn’t respond to the

complaint, and the court entered a final default judgment on February 28, 2019. Id. at *2.

         In June 2019, the defendant moved to set aside the default judgment, claiming,

among other things, that he had not been properly served, and therefore, the judgment

was void under Rule 60(b)(4). Id. In support, the defendant claimed that he had left the

New York City residence with “no intent to return” when he resigned from his

ambassadorship more than two (2) months before the attempted service, and that he had

fled the United States in December 2017 to avoid persecution by the Venezuelan

government. Id. at *7. As such, the defendant argued that the plaintiff’s attempted

service under Rule 4(e) was improper for three (3) reasons: (1) the New York City

residence was no longer his place of abode; (2) the plaintiff should have known it was no

                                             16
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 19 of 33
	  


longer his place of abode; and (3) the plaintiff should have served him pursuant to the

Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents under

Rule 4(f). Id.

         The plaintiff responded that its good faith efforts to properly serve the defendant

were legally sufficient under the circumstances. Id. at *8. Specifically, the plaintiff

argued that when it was preparing to sue the defendant in February 2018, it didn’t know

where in the world he might be hiding; its investigators found only the New York City

address where the defendant lived during his ambassadorship; the staff at that residence

had accepted and signed for the complaint and other mailings from February to April

2018 and December 2018 to January 2019; and the defendant had told the press that he’d

been moving between countries since leaving the United States in December 2017. Id.

         The plaintiff also cited N.L.R.B. v. Clark, 468 F.2d 459, 462-64 (5th Cir. 1972), in

which the court held under an earlier version of Rule 4 that “[a] defendant who beclouds

his whereabouts should not be entitled to benefit from the process server’s consequent

confusion,” and therefore, service was adequate at the defendant’s former place of

business because he “created the appearance that [it] remained his principal place of

business.” Id. (emphasis added). Like the defendant in Clark, the plaintiff claimed that

the defendant had given the appearance that the New York City address was still his

residence by, among other things, listing New York as his location on his Twitter profile

until at least June 2018; listing New York as his residence in his Wikipedia profile

beginning in December 2017; not giving the New York residence staff a forwarding

address when he left in December 2017; allowing the New York residence to be

                                              17
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 20 of 33
	  


associated with phone records in his wife’s name until two (2) months after service; and

maintaining a New York phone number until at least March 2018. Id. The plaintiff

further stressed that the defendant had received actual notice of the suit in February 2018,

which the defendant did not dispute. Id.

         Finding that the plaintiff took reasonable steps to locate the defendant under the

circumstances, and that the defendant had actual notice of the suit, the court held that

service was adequate under Rule 4(e)(2)(B), and the plaintiff need not attempt service

under Rule 4(f). Id. at *9.

         In the present case, the facts supporting the sufficiency of Rule 4(e) service on the

Defendant are even more compelling than the facts on which sufficient Rule 4(e) service

was found in Harvest Natural and the other cases cited above. At all times relevant to

this issue, the Defendant was a Texas resident who intended to return to Texas, and did

return to Texas, both after and during his temporary work deployment. Likewise, as

established by the facts set forth above, the Wimberly Lane Location was the Defendant’s

usual place of business and usual place of abode (or at least he certainly gave that

appearance and any claim to the contrary should be disregarded under Clark), and the

place where his mother and stepfather admittedly reside.           As such, service at the

Wimberly Lane Location was not only reasonably calculated to give the Defendant notice

of this suit, but it is where the Defendant actually did receive notice of this suit on

December 11, 2019 according to Eric Johnson’s testimony, as well as notice of other

papers that were sent to the Location. For instance, the Defendant obviously received

Notice of [the] Setting on ABS-CBN’s Motion for Default Judgment [Dkt. 24] (which –

                                              18
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 21 of 33
	  


together with the Motion [Dkt. 19], Appendix in Support [Dkt. 20], and attachments

thereto [Dkts. 20-1 through 20-4] – was mailed to the Wimberly Lane Location on

December 5, 2020 [see Certificate of Service, Dkt. 25], and received and signed for at the

Location on December 7, 2020) [see App. to this Response, Ex. A – Abbott Decl. ¶ 4

[Dkt. 35-1], since he called in and participated in the hearing on January 6, 2021. ABS-

CBN would further note that none of the packages or envelopes containing legal papers

relating to this case that were sent by mail to the Defendant at the Wimberly Lane

Location were ever not accepted, rejected, or returned as not deliverable. Id. at ¶ 5.

         In fact, the Defendant’s Motion to Vacate conveniently omits any mention of

when he received notice of this suit or the default entered against him, or what steps, if

any, he took in response, and he doesn’t deny that he received notice of this suit (or of the

default). To the contrary, the Defendant claims that he didn’t file an answer because (1)

he wasn’t properly served, (2) he didn’t believe that he needed to file an answer until he

was served, and (3) he wasn’t “adequately” notified of these proceedings, all of which

indicate that he did receive notice of the suit, but he incorrectly decided that service was

improper, and he chose to ignore it.

         For these reasons, ABS-CBN respectfully submits that the Defendant was properly

served on January 9, 2020, and that the Defendant’s request that the Default Judgment be

vacated or set aside pursuant to Rule 60(b)(4) be denied.

B. Defendant has Failed to Establish Good Cause

         Alternatively, the Defendant claims that if he was properly served, the Court

should set aside the Default Judgment for good cause pursuant to Rule 55(c) of the

                                             19
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 22 of 33
	  


Federal Rules of Civil Procedure. See Fed. R. Civ. P. 55(c). Rule 55(c) provides that

“the Court may set aside an entry of default for good cause, and it may set aside a final

default judgment under Rule 60(b).” Id. In regard to the Defendant’s contention, Rule

60(b)(1) provides that the court may relieve a party from a final default judgment if the

default was the result of “mistake, inadvertence, surprise, or excusable neglect.” See Fed.

R. Civ. P 60(b)(1); Defendant’s Motion to Vacate [Dkt. 31, p. 3]. Although the Fifth

Circuit favors “resolving cases on the merits,” this policy is “counterbalanced by

considerations of social goals, justice[,] and expediency, a weighing process [that ] lies

largely within the domain of the trial judge’s discretion.         Rogers v. Hartford Life

Accident Ins. Co.167 F.3d 933, 936 (5th Cir. 1999); see Dolphin Plumbing Co. of Florida

v. Financial Corp. of North America, 508 F.2d 1326, 1327 (5th Cir. 1970) (“Although we

are mindful of the strong policy in favor of trial on the merits, we are equally aware of

the district court’s duty to protect the integrity of the judicial process.”) (emphasis added)

        In determining whether good cause exists to set aside a default judgment under Rule

60(b)(1), courts examine three nonexclusive factors: “whether the default was willful,

whether setting it aside would prejudice the adversary, and whether a meritorious defense

is presented.” Jenkins & Gilchrist v. Groia & Co., 542 F.3d 114, 119 (5th Cir. 2008).

Courts may also consider whether the public interest was implicated, whether there was

significant financial loss to the defendant, and whether the defendant acted expeditiously

to correct the default. Id.

         The district court does not have to consider all of the above factors in ruling on a

defendant’s Rule 60(b)(1) motion: “the imperative is that they be regarded simply as a

                                              20
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 23 of 33
	  


means of identifying circumstances which warrant a finding of ‘good cause.’”            Id.

However, two of the factors referenced above carry special significance. Id. First, a

district court has the discretion to refuse to set aside a default judgment under Rule

60(b)(1) if the defendant “fails to present a meritorious defense sufficient to support a

finding on the merits for the defaulting party.” Id. at 119-20. Likewise, a district court

does not have to make another finding if it finds that the defendant’s default was willful.

Id. at 120.

         “The burden of showing good cause lies with the party challenging the default

entry.” Sindhi v. Raina, 905 F.3d 327, 331 (5th Cir. 2018). Here, the Defendant fails to

meet his burden for the reasons below.

1. Defendant Fails to Present a Meritorious Defense

         Based on the evidence set forth in detail in the Default Judgment, the Court found

that the Defendant willfully violated both the Communications Act and the Lanham Act

by using counterfeits of ABS-CBN’s registered trademarks to illegally promote and sell

“Smart” TV boxes that had been designed or modified to circumvent ABS-CBN’s

encryption technology to enable his customers to unlawfully intercept and access ABS-

CBN’s copyrighted programming without compensating ABS-CBN.                   See Default

Judgment [Dkt. 29].

         To present a meritorious defense for purposes of Rule 60(b)(1), a defendant must

provide “definite factual allegations, as opposed to mere legal conclusions, in support of

[his] defense.” See Jenkins & Gilchrist, 542 F.3d at 122. The alleged “defense is

measured not by whether there is a likelihood that it will carry the day, but whether the

                                             21
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 24 of 33
	  


evidence submitted if proven at trial would constitute a complete defense.” Id. (emphasis

added). In other words, the definite factual allegations and supporting evidence provided

by the defendant, if believed at trial, must lead to a result contrary to that achieved by the

default. Id. (citing 10A Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane,

Federal Practice & Procedure: Civil F.3d § 2697 (1988) (“The underlying concern is to

determine whether there is some possibility that the outcome of the suit after a full trial

will be contrary to the result achieved by the default.”).

         Here, the Defendant neither has nor presents a sufficient meritorious defense to

ABS-CBN’s claims.        Without any recitation of supporting facts or presenting any

supporting evidence, the Defendant merely states that he has “several meritorious

defenses to the claims asserted by Plaintiffs in this suit including but not limited to:

         1. Plaintiffs have unclean hands by virtue of the fact that they enticed
            Defendant’s alleged violations at issue.

         2. Defendant asserts that any violations the Plaintiffs allege were
            committed in the Plaintiffs’ Original Complaint constitute fair use.

         3. Any of Defendant’s acts or omissions were not committed with
            knowledge that such imitation is intended to be used to cause
            confusion, or to cause mistake, or to deceive.”

See Motion to Vacate [Dkt. P. 13].

         Aside from being meritless, these unsupported, conclusory allegations are wholly

insufficient to sustain the Defendant’s burden under Rule 60(b)(1). See, e.g., Moldwood

Corp. v. Stutts, 410 F.2d 351, 352 (5th Cir. 1968) (a defendant must make a “clear and

specific showing ... by [a] definite recitation of facts” that the defendant has a valid

defense); Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir.1970) (a “bald allegation,

                                              22
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 25 of 33
	  


without supporting facts underlying the defense, will not sustain the burden of the

defaulting party under Rule 60(b)”).

         For this reason alone, the Defendant’s request to set aside the Default Judgment

under Rule 60(b)(1) should be denied.

2. Defendant’s Default was Willful

         “A willful default is an ‘intentional failure’ to respond to litigation.” In re OCA,

551 F.3d 359, 370 n. 32 (5th Cir. 2008). Here, the Defendant’s acts and omissions both

before he was duly served on January 9, 2020, and afterwards, show that his default was

the result of his intention to avoid litigating this case. See Jenkins & Gilchrist, 542 F.3d

at 123 (“In sum, perfection of service is not determinative – the defendant’s knowledge

of the perfected service, and the defendant’s actions post-service also play a role in

measuring the willfulness of a defendant’s default.”).

         Again, as set forth in detail in Section IV(1)(2) above, ABS-CBN’s process

server, Eric Johnson, was approached by a man at the Wimberly Lane Location on

December 11, 2019, who asked him what he was doing. When Johnson told him that he

was looking for Anthony Brown because Brown had been sued in federal court and he

was there to deliver legal papers, the man identified himself as “Kevin Williams,” and

told Johnson that he personally knows Brown and believes he lives in the Humble area.

Upon receiving a photograph of the Defendant later that day, Johnson realized that the

man who approached him was in fact the Defendant, which the Defendant’s own mother

confirmed to Johnson the next day.          See, e.g., Espinoza v. Humphries, 2020 WL


                                              23
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 26 of 33
	  


5350489, at *2 (N.D. Tex. 2020) (defendant’s statement to the process server amounting

to an admission that serving him would be difficult, suggests that his conduct and

resulting default were willful). Although the Defendant claims in his Motion to Vacate

that he never “spoke to Plaintiffs’ process server at [the Wimberly Lane Location] on

December 11, 2019, or at any other time,” he notably doesn’t deny being at the Location

that day or receiving notice that he was being sued, and he doesn’t provide any evidence

to corroborate his claim, such as testimony from his mother or “Kevin Williams.”

         Even assuming arguendo that the Defendant didn't speak to Johnson on December

11, 2019, the Defendant’s acts and omissions after service was effected on January 9,

2020, further indicate that his failure to answer was intentional. Though the Defendant’s

mother knew as of December 12, 2019 why Johnson was looking him, the Service

Package was delivered to his stepfather on January 9, 2020, the default was entered on

February 25, 2020, and the Defendant acknowledges that he spent approximately three

(3) weeks in Texas in April 2020, the Defendant’s Motion to Vacate again noticeably

omits when he first learned of the Service Package or the default, and what steps, if any,

he took in response.

         Instead, the Defendant merely claims that he didn’t file an answer in this suit

because (1) he was in Qatar “almost exclusively” from on or about December 15, 2019

until on or about November 28, 2020, except for the three (3) weeks he spent in Texas in

April 2020; (2) he went to North Carolina for an undisclosed period of time on or about

December 28, 2020 to care for his grandmother; (3) of his inability to travel and the

confusion caused by the COVID-19 pandemic; (4) the Plaintiffs failed to properly serve

                                            24
	  
                                   Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 27 of 33
	  


him; (5) he believed the Plaintiffs would need to serve him before he was required to file

an answer; and (6) the Plaintiffs failed to adequately notify him of the proceedings. See

Motion to Vacate [Dkt. 31, p. 4].                                                                                                                                                                                                                   These claims in no way justify or excuse the

Defendant’s failure to make an appearance in this case until the hearing on ABS-CBN’s

motion for default judgment on January 6, 2020, or his failure to try to set aside his

default until April 2, 2020.

                                                           The fact that the Defendant may have temporarily been in Qatar and North

Carolina for parts of 2020 during the COVID-19 pandemic is certainly no excuse for his

inaction. Courts, lawyers, and litigants have all proceeded with their cases remotely

during the pandemic. Like the rest of us, the Defendant presumably had access to cell

phones, the internet, email, and worldwide postal services4 during the period in question,

all of which he is very adept at using as evidenced by his illegal piracy operation.5 In

fact, the Defendant told ABS-CBN’s Investigator Reyes that he is “worldwide” and “can

ship anywhere,” and again, he acknowledges that he was able to return to Texas for

approximately three (3) weeks in April 2020. See App. to MDJ, Ex. C – Reyes Decl. ¶ 7

[Dkt. 20-3]; Motion to Vacate [Dkt. 31, pp. 4-5].




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
4
       In fact, even the Defendant’s offer of deployment states that the Government will
provide him with postal service. See App. to Motion to Vacate, Brown Decl., Ex. F [Dkt.
32-7, p.1].
	  
5
      For instance, the Defendant communicated with his customers and prospective
customers through social media and WhatsApp; he illegally promoted and sold his Pirate
Boxes and Pirate Services through his social media platforms; and he shipped his Pirate
Boxes by priority mail. See Section IV(1) above.
                                                                                                                                                                                                                                                       25
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 28 of 33
	  


         The Defendant’s claims that he wasn’t properly served, that he didn’t believe that

he needed to file an answer until he was served, and that he wasn’t “adequately” notified

of these proceedings, are also insufficient to establish good cause. In fact, they show that

he knew he’d been sued. As discussed in Section V(A) above, the Defendant was

properly served with process, and the Court’s Substitute Service Order together with the

Summons – which were both included in the Service Package – made it perfectly clear

that the Defendant could be served by leaving a copy of the Service Package with a

person over the age of sixteen at the Wimberly Lane Location, and that he had twenty-

one (21) days thereafter to file either an answer to ABS-CBN’s Complaint or a motion

under Rule 12 of the Federal Rules of Civil Procedure. See Substitute Service Order

[Dkt. 8]; Summons [Dkt.4]. However, like the defendant in Dierschke, the Defendant

“chose to make a decision that he hadn’t been served when, in fact, he had,” and he

decided to do nothing. See In re Dierschke, 975 F.2d 181, 184 (5th Cir. 1992) (where the

defendant explained his failure to answer by stating that he was involved in a second suit

when served, so he didn’t understand that he’d been served with a summons in the case in

question, the Fifth Circuit affirmed the lower court’s finding of willfulness and noted its

determinations that the defendant simply “chose to play games with the court” and

“chose to make a decision that he hadn’t been served when, in fact, he had.”). The

Defendant’s inaction under these circumstances simply confirms that his failure to

answer was intentional.

         For these reasons, ABS-CBN respectfully submits that the Defendant’s default

was willful. Again, the Defendant’s willful failure to respond to ABS-CBN’s Complaint,

                                             26
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 29 of 33
	  


like his failure to present a meritorious defense to ABS-CBN’s claims, justifies the denial

of his Motion to Vacate by itself.

3. Setting Aside the Default Judgment would Prejudice the Plaintiffs

         Almost fifteen months (449 days) passed from the date the Defendant was duly

served with process on January 9, 2020, until he moved to vacate the Default Judgment

on April 2, 2021. This inexcusable delay would significantly and unfairly prejudice

ABS-CBN if the Default Judgment is set aside.

         To establish prejudice, “[a] plaintiff must show that the delay will result in the

loss of evidence, increased difficulties in discovery, or greater opportunities for fraud or

collusion.” See Lacy v. Sital Corp., 227 F.3d 290, 293 (5th Cir. 2000). Here, the

Defendant was, among other things, illegally promoting and selling Pirate Boxes and

Pirate Services, as well as communicating with his customers and prospective customers

via his Facebook accounts under his aliases “Ann Ong” and “lifeforgreatness;” and

illegally promoting and selling devices on his website, https//www.lifeforgreatness.com.,

on which an app could be installed to make pirated ABS-CBN streaming services

available to his customers. See, e.g., App. to MDJ, Ex. C – Reyes Decl. ¶¶ 4-5, 7, and 9

[Dkt. 20-3]; Complaint, Ex. 2 [Dkt. 1-2, p. 3]; App. to MDJ, Ex. B – Lawrence Decl., Ex.

2 [Dkt. 20-2, p.16].

         The Defendant’s “Ang Ong” and “lifeforgreatness” Facebook accounts have been

deleted, and his https//www.lifeforgreatness.com. website, has been taken down. See

App. to this Response, Ex. A – Abbott Decl. ¶ 6 [Dkt. 35-1]. Consequently, the


                                             27
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 30 of 33
	  


Defendant’s inexcusable delay has caused evidence to be lost, and made discovery

significantly more difficult, if not impossible. As such, ABS-CBN will undoubtedly be

prejudiced if the Default Judgment is set aside.

4. Defendant Did Not Act Expeditiously to Correct the Default

         Again, the default was entered against the Defendant on February 25, 2020. See

Clerk’s Entry of Default [Dkt. 13]. Although the Defendant’s Motion to Vacate fails to

mention when the Defendant first learned of the default, he obviously received the

Court’s notice setting a hearing on ABS-CBN’s motion for default judgment (“Notice”)

[Dkt. 24], since he called in and made his first appearance in this case during the hearing

on January 6, 2021. As discussed in Section V(A) above, the Notice (together with copies

of the motion [Dkt.19], appendix in support [Dkt. 20], and attachments thereto [Dkts. 20-

1 through 20-4]), was mailed to the Defendant at the Wimberly Lane Location on

December 5, 2020, and received and signed for at the Location on December 7, 2020.

See Certificate of Service [Dkt.25]; App. to this Response, Ex. A – Abbott Decl. ¶ 4

[Dkt. 35-1]

         This indicates that the Defendant was aware of the default taken against him by at

least early December 2020. Yet despite this fact, and despite the fact that Court advised

him on January 6, 2021 that a default judgment would be entered against him, he still

waited inexcusably until April 2, 2021 (almost four (4) months) to try to set the default

aside. For this reason, ABS-CBN respectfully submits that the Defendant did not act

expeditiously to correct the default.



                                             28
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 31 of 33
	  


5. Conclusion

         In sum, all of the factors that should be considered in determining whether good

cause exists to set aside a default judgment, favor ABS-CBN and preserving the Default

Judgment entered in this case. Whether based solely on the Defendant’s lack of a

meritorious defense or his willful default, or considering these factors alongside the

prejudice that ABS-CBN will suffer if the Default Judgment is set aside and the

Defendant’s failure to act expeditiously to correct the default, the Defendant has failed to

show that good cause exists to set aside the Default Judgment.            Accordingly, the

Defendant’s request that the Default Judgment be set aside pursuant to Rule 60(b)(1)

should be denied.

C. Any Setting Aside of the Default Judgment Should be Conditioned upon
   Payment of ABS-CBN’s Reasonable Attorney’s Fees and Costs
     	  
     For the reasons discussed above, the Defendant has failed to show that good cause

exists to set aside the Default Judgment. However, if the Court is inclined to vacate his

default and the Default Judgment, ABS-CBN respectfully requests that such action be

conditioned upon the Defendant’s payment of ABS-CBN’s reasonable attorneys’ fees and

costs incurred in obtaining the default, moving for and obtaining the Default Judgment,

and opposing the Defendant’s Motion to Vacate.

         In this regard, it is appropriate to condition setting aside a default or default

judgment upon the payment of a sanction, such as paying the costs and attorney’s fees




                                            29
	  
                                   Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 32 of 33
	  


associated with the default.6 Here, it is reasonable for the Court to condition any vacating

of the Defendant’s default or the Default Judgment on the Defendant’s payment of ABS-

CBN’s reasonable attorney’s fees and costs incurred in obtaining the default, moving for

and obtaining the Default Judgment, and opposing his Motion to Vacate. ABS-CBN was

forced to incur these fees and costs as a result of the Defendant’s willful failure to

respond to ABS-CBN’s Complaint in this action, and his inexcusable delay in taking any

action to set aside his default. Therefore, if the Defendant is permitted to vacate his

default and the Default Judgment against him, it is only just and equitable that he be

required to pay ABS-CBN’s attorneys’ fees and costs incurred in performing these

services.

                                                                                                                                                                                                                                                    VI. PRAYER FOR RELIEF
	  
                                                           For these reasons, ABS-CBN respectfully requests that the Defendant’s Motion to

Vacate be denied in all respects. Alternatively, if the Court is inclined to set aside the

Defendant’s default and the Default Judgment against him, ABS-CBN respectfully

requests that such action be conditioned upon the Defendant’s payment of the reasonable

attorney’s fees and costs that ABS-CBN incurred in obtaining the default, moving for and

obtaining the Default Judgment, and opposing the Defendant’s Motion to Vacate.

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
6
       See, e.g., Joe Hand Promotions, Inc. v. Valdez, 2014 WL 30437, at *1 (N.D.
Texas Jan. 3, 2014) (where defendants’ conduct and delays necessarily caused plaintiff to
incur attorney’s fees in obtaining the default and opposing defendants’ motion to set it
aside, the court’s order vacating default was conditioned upon payment of plaintiff’s
reasonable attorney’s fees incurred in performing these tasks); St. Claire v. EnsureLink,
No. CIV.A.3:01-CV-1548-G, 2001 WL 1568749, at *3 (N.D. Tex. Dec. 5, 2001)
(ordering payment of reasonable and necessary attorneys’ fees plaintiff incurred in
seeking and taking default judgment).
                                                                                                                                                                                                                                                             30
	  
       Case 3:19-cv-00397 Document 34 Filed on 04/23/21 in TXSD Page 33 of 33
	  


Dated: April 23, 2021
                                          Respectfully submitted,

                                          BY: s/Steven M. Abbott
                                               Steven M. Abbott
                                               State Bar No. 00797825
                                          Federal I.D. No. 9027
                                          Attorney-in-charge for Plaintiffs
                                          510 Bering Drive, Suite 300
                                          Houston, Texas 77057
                                          Telephone: (713) 467-1669
                                          Facsimile: (713) 467-4936
                                          E-mail: abbottsteven@hotmail.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of April, 2021, a true and correct copy of the
above and foregoing document was duly served upon the Defendant through his counsel,
Anissah Andang, a known user of the Court’s ECF system, through the electronic filing of
this document.

                                                 s/Steven M. Abbott
                                                 Steven M. Abbott




                                            31
	  
